Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
El presente recurso nos brinda la oportunidad de expresarnos sobre una práctica, innecesaria y equivocada, en que desafortu-nadamente están incurriendo, cada día con mayor frecuencia, algunos de nuestros tribunales de instancia al considerar y resolver mociones radicadas al amparo de las disposiciones de la Regla 36 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III), práctica que resulta perjudicial a una eficiente y sana administra-ción de la justicia.
*533HH
El día 13 de enero de 1989 agentes de la Policía de Puerto Rico realizaron un allanamiento, en cumplimiento de una orden judicial a esos efectos, en la residencia de la Sra. Leonides López Rivera; sita la misma en la Calle 4, Carretera 311, Kilómetro 6.6, Cabo Rojo, Puerto Rico. Los agentes del orden público ocuparon en dicha residencia armas de fuego, sustancias controladas y la suma de dinero en efectivo de $54,825.00.
El Estado procedió a radicar las correspondientes denuncias, por infracciones a las Leyes de Armas y de Sustancias Controla-das de Puerto Rico, contra la señora López Rivera y un nieto de ésta, de nombre Marvin Toro Márquez, que igualmente vivía en la descrita residencia. En adición, el Estado procedió a confiscar la suma de dinero antes mencionada. Dicha confiscación fue im-pugnada por la señora López Rivera mediante la radicación, ante el Tribunal Superior de Puerto Rico, Sala de Mayagüez, de la correspondiente demanda sobre impugnación de confiscación.
Celebrada la vista preliminar que contempla la Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, el magistrado que presidió la misma exoneró a la señora López Rivera de los delitos que se le imputaban. El Estado acató dichas determinaciones. La señora López Rivera procedió entonces a radicar una moción de sentencia sumaria en el pleito civil que sobre impugnación de confiscación había radicado contra el Estado.
En dicha moción de sentencia sumaria, la señora López Rivera alegó que: el dinero ocupado es de su exclusiva propiedad; que dicho dinero en forma alguna está relacionado con actividades ilícitas o “violativas [sic]” de ley alguna, y que, por el contrario, el mismo “procede del remanente del retiro de fondos de unas cuentas bancarias pertenecientes a la Sociedad Legal de Ganan-ciales compuesta por [ella y su esposo ya fallecido] Eliezer Parrilla Medina . . .”. Apéndice 3, pág. IV Procede que se enfatice el. hecho de que en dicha moción, la señora López Rivera enumeró e identificó las cuentas de banco de donde alegadamente procedía dicho dinero. El Estado, en una tardía “réplica” a la referida *534moción de sentencia sumaria, se limitó a expresar, en síntesis, que por razón de que no se podía precisar si el dinero ocupado pertenecía a la señora López Rivera o a su nieto Toro Márquez —razón por la cual existía “una genuina controversia de hechos que [era necesario] adjudicar en un juicio plenario”— se oponía a la referida moción. Apéndice 8, pág. XIV
El tribunal de instancia procedió a señalar “para vista” la solicitud de sentencia sumaria. La misma se llevó a cabo el día 17 de noviembre de 1989. Ambas partes, con la anuencia del foro de instancia, presentaron prueba. La de la parte demandante consistió del testimonio oral de la propia demandante López Rivera y del contable Rafael Zapata. Sus testimonios fueron a los efectos de que el dinero ocupado durante el allanamiento era de la propiedad de la señora López Rivera y que el mismo provenía de las antes mencionadas cuentas bancarias, las libretas de las cuales igualmente fueron presentadas en evidencia. Por último, procede que se señale que la señora López Rivera declaró que el dinero ella lo guardaba en “el interior de un baúl”, el cual estaba en la habitación que ella ocupaba en su residencia. El Estado, por su parte, presentó el testimonio del Agente Efraín Padilla, uno de los funcionarios que participaron en el allanamiento en controversia. Este sostuvo que, a pesar de que efectivamente el dinero fue ocupado en el interior de un baúl, el mismo se encontraba en la habitación del Sr. Marvin Toro Márquez.
El tribunal de instancia, mediante resolución escrita de fecha 8 de marzo de 1990, declaró sin lugar la moción de sentencia sumaria radicada por la demandante López Rivera. En apoyo de la referida determinación expresó, en síntesis, que en vista de la “controversia sobre la ubicación del baúl en donde se hallaba el dinero ocupado” —la cuál, presumimos, causó dudas en la mente del juzgador sobre la titularidad del dinero ocupado y su posible relación con actividades delictivas— y de que estaba “impedido de adjudicar credibilidad en una petición de sentencia sumaria”, se veía en la “obligación” de declarar sin lugar la solicitud de sentencia sumaria. Apéndice 17, pág. XXXVIII.
*535Inconforme, la demandante López Rivera acudió, vía certiorari, ante este Tribunal. En dicho recurso le imputó al foro de instancia haber errado al denegar su moción de sentencia sumaria por el fundamento de que existía una “controversia real de hecho que amerita la celebración de un juicio plenario . . . ”. Señalamiento de Cuestiones de Derecho.
Mediante Resolución de fecha 26 de abril de 1990 le.concedi-mos término al Estado para que mostrara causa
. . . por la cual este Tribunal no deba expedir el auto solicitado, dictar sentencia revocatoria de la resolución emitida por el Tribunal Superior de Puerto Rico, Sala de Mayagüez, y devolver el caso ál foro de instancia para que éste —a base de la prueba ya desfilada por las partes y cualquier otra prueba que tengan éstas a bien presentar— resuelva en definitiva el caso en sus méritos. (Enfasis suplido.)
El Estado ha comparecido. En su comparecencia, el Procura-dor General de Puerto Rico se limita a exponer que procede la confirmación de la resolución recurrida por cuanto existe una controversia de hechos que impide que el asunto se dilucide en un procedimiento de sentencia sumaria. Obviamente dicho funciona-rio no entendió nuestra orden de mostrar causa ya que no hay duda alguna de que efectivamente existe controversia de hechos. La orden de mostrar causa emitida, como surge de una simple lectura de la misma, persigue otro propósito. Procede resolver según lo intimado en la misma; veamos por qué.
HH 1 — 1
Como es sabido, el mecanismo procesal de la sentencia sumaria que provee la Regla 36 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III) es uno que resulta de gran utilidad cuando es sabiamente utilizado por los tribunales de instancia. Dicho meca-nismo ayuda a descongestionar el pesado y complicado calendario de casos civiles pendientes ante dichos foros, lográndose de esta forma la rápida y eficiente solución de muchos litigios. Cuando dicho mecanismo se utiliza en forma incorrecta, sin embargo, el *536mismo a la larga paradójicamente causa dilación en la solución de los litigios por cuanto, de ordinario, luego del correspondiente proceso de revisión de la sentencia dictada sumariamente, ésta es revocada por el tribunal apelativo.
De ordinario las controversias planteadas en un litigio deben ser dilucidadas en un juicio plenario. Ante una moción de senten-cia sumaria y su oposición, el juzgador deberá analizar concien-zudamente las mismas, y sus anejos, con el propósito de determi-nar si queda algún hecho material en controversia o si existen alegaciones afirmativas en la demanda radicada que no han sido refutadas; en cualquiera de dichos casos, de ello ser así, el tribunal deberá denegar la solicitud de sentencia sumaria. Cuadrado Lugo v. Santiago Rodríguez, 126 D.P.R. 272 (1990); Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714 (1986).
Es sobre la parte que solicita la sentencia sumaria que recae el peso de establecer la inexistencia de una controversia real sobre todo hecho material y pertinente que a la luz del derecho sustantivo aplicable determinaría una sentencia a su favor como cuestión de derecho. Roth v. Lugo, 87 D.P.R. 386 (1963). De otro lado, le corresponde a la parte promovida rebatir dicha posición por vía de declaraciones juradas, u otra documentación, que apoye su posición, pues si bien el no hacerlo necesariamente no significa que ha de emitirse el dictamen sumario automáticamente en su contra, tal omisión le pone en riesgo de que ello ocurra. Corp. Presiding Bishop CJC of LDS v. Purcell, ante; Flores v. Municipio de Caguas, 114 D.P.R. 521 (1983).
En resumen, procede que se dicte una sentencia sumaria únicamente cuando el tribunal determina que no existe contro-versia real sobre hecho material alguno y que sólo resta la aplicación del derecho a dichos hechos incontrovertidos. En la evaluación que a esos efectos lleva a cabo el tribunal, éste puede hacer uso de las presunciones de ley, del conocimiento judicial, de la cosa juzgada, pero no debe entrar en el aspecto dé la credibi-lidad de los “testimonios” ante su consideración a menos que ocurra la situación extrema de un hecho intrínsecamente invero-*537símil o irreal. García López v. Méndez García, 88 D.P.R. 363 (1963); Roth v. Lugo, ante.
Es debido a lo anteriormente señalado que los tribunales de instancia de ordinario deben evitar el señalamiento y celebra-ción de vistas evidenciarías respecto a solicitudes de sentencias sumarias. Radicada la moción en solicitud de sentencia sumaria, y su oposición, la primera función del tribunal lo es, repetimos, la de escudriñar las mismas cón el propósito de determinar la existencia, o inexistencia, de controversias respecto a hechos materiales y pertinentes. No debe incurrirse en la práctica de señalar una vista con el propósito de que las partes aporten prueba que pueden hacer mediante declaraciones juradas por escrito. Al estar impedidos de dirimir credibilidad en un procedi-miento de sentencia sumaria, no hay razón alguna —salvo situa-ciones extraordinarias— para la celebración de estas vistas; las mismas constituyen un mal gasto de tiempo y de recursos. En otras palabras, bajo la Regla 36 de Procedimiento Civil de 1979, ante, no hay cabida para la celebración de “mini juicios”.
i — I I — I i — I
No tenemos duda alguna de que aun cuando la evidencia, tanto oral como documental, presentada por la demandante peticionaria López Rivera —a los efectos de demostrar que el dinero confiscado por el Estado es de la exclusiva pertenencia de ésta, razón por la cual legalmente no procedería su confiscación— es una que ciertamente resulta ser robusta y convincente, la prueba presentada por el Estado, sobre el lugar específico de la residencia en que se encontró dicho dinero, es una que causa una controversia sustancial sobre un hecho material; esto es, sobre quién en realidad es el “dueño” del dinero ocupado y, por lo tanto, sobre la procedencia en derecho del pleito de confiscación radi-cado. Ante esa situación, y conforme las disposiciones de la Regla 36 de Procedimiento Civil de 1979, ante, el tribunal de instancia estaba impedido de dictar sentencia sumaria; razón por la cual resulta enteramente correcta en derecho la resolución recurrida.
*538Como hemos visto, sin embargo, el foro de instancia —en el proceso de llegar a esa determinación— equivocada e innecesa-riamente celebró un “mini juicio”; esto es, escuchó prácticamente toda la prueba con que las partes posiblemente cuentan en apoyo de sus respectivas posiciones.
Es por ello —y con el obvio propósito en mente de la economía procesal— que este Tribunal emitió la orden de mostrar causa antes reseñada. Somos del criterio que constituiría una pérdida de tiempo y de recursos ordenar la celebración de una “nueva” vista plenaria en este caso. Dicha vista prácticamente ya fue celebrada por el tribunal de instancia. No hay razón alguna que justifique el hecho de que el tribunal de instancia tenga que escuchar nueva-mente la prueba ya desfilada por las partes.
Debido a lo anteriormente expresado es que concurrimos plenamente con el resultado a que se llega en la sentencia emitida, esto es, devolver el caso a instancia con instrucciones que proceda a resolver el mismo a base de la prueba ya desfilada y cualquier otra prueba que tengan a bien presentar las partes.